ACCEPTED
                                                                                 06-15-00084-CR
                                                                      SIXTH COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
                                                                            9/11/2015 2:47:37 PM
                                                                                DEBBIE AUTREY
                                                                                          CLERK

                     No. 06-15-00084-CR
                     No. 06-15-00085-CR
                                                                FILED IN
                                                         6th COURT OF APPEALS
                                                           TEXARKANA, TEXAS
                           IN THE                        9/11/2015 2:47:37 PM
                                                             DEBBIE AUTREY
                    COURT OF APPEALS                             Clerk


                      FOR THE SIXTH

              JUDICIAL DISTRICT OF TEXAS

                        TEXARKANA




                     MIKE ALVIN RUIZ,

                           Appellant

                              V.

                  THE STATE OF TEXAS,

                           Appellee




    Appealed in Cause Nos. 1524438, 1524439, and 1524608

      8th Judicial District Court of Hopkins County, Texas


          APPELLEE MOTION FOR EXTENSION




1
    By:/s/ Nicholas C. Harrison
       Nicholas C. Harrison
       Assistant District Attorney
       State Bar No 24062768
       P.O. Box 882
       Sulphur Springs, Texas 75483
       (903) 885-0641




2
                                      NO. 06-15-00084-CR
                                      NO. 06-15-00085-CR


THE STATE OF TEXAS                          §          IN THE COURT OF APPEALS

VS.                                         §          6TH JUDICIAL DISTRICT

MIKE ALVIN RUIZ                             §          TEXARKANA, TEXAS


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


        NOW COMES the State of Texas by and through her District Attorney for the Eighth

Judicial District of Hopkins County, Texas, regarding the above styled and numbered cause, and

would respectfully request an extension of time for filing the State’s brief in said case pursuant to

Rule 73 of the Texas Rules of Appellate Procedure, and would respectfully show the following:

                                                 I.

        The Brief for the State on appeal was due to be filed on or before 8th day of September

2015.

                                                 II.

        That the State respectfully requests this Honorable Court to grant an extension of time of

three days. In connection therewith, the State would show the following facts relied upon in good

faith to show good cause to the Honorable Court of Appeals regarding this motion for extension

of time:

           The 8th Judicial District Attorney’s office was notified by the Court of Appeals via

           email that Appellant’s brief had been filed, but due to inadvertent error, the State’s


3
           attorney responsible for filing the State’s brief was not forwarded the email until

           September 9, 2015. The State’s attorney responsible for writing the brief respectfully

           requests that this Court accept his brief submitted on September 10, 2015.



        This request for an extension of time is sought not for delay but to provide the State with

an adequate amount of time to properly respond to the Appellant’s brief so that justice may be

done.

        WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully requests and

prays that the Honorable Court of Appeals grant an extension up to the present day to prepare

and file an Appellee Brief.

                                             Respectfully submitted,


                                             Nicholas C. Harrison
                                             Assistant District Attorney


                                         By:/s/ Nicholas C. Harrison
                                             Nicholas C. Harrison
                                             Assistant District Attorney
                                             State Bar No 24062768
                                             P.O. Box 882
                                             Sulphur Springs, Texas 75483
                                             (903) 885-0641




4
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was

forwarded to counsel for Appellant, Jason Niehaus, on this the 11th day of September, 2015.

                                        By:/s/ Nicholas C. Harrison
                                            Nicholas C. Harrison
                                            Assistant District Attorney




5